DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-12 in the reply filed on 12/21/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal sliding direction".  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to mean a longitudinal sliding direction.
Claim 1 recites the limitation "the sliding speed of the main film”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to mean a sliding speed of the main film.
Claim 3 is rendered indefinite because it is not clear how the main film can be stretched with 0% prestretch (i.e. no prestretch) and it is not clear if the stretching step is required.
Claim 10 recites the limitation "the ratio A1/A2”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to mean a ratio A1/A2.
Claim 10 recites the limitation "the perforated area and the non-perforated area”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, the claim has been interpreted to mean a perforated area and a non-perforated area.
Regarding claim 11, the phrase "typically" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of compact prosecution, the claim has been interpreted to require that the main film is moved at an advancement speed.
The term "the stretchable or heat shrinkable type" in claim 12 is a relative term which renders the claim indefinite.  The terms "type", “stretchable”, and “heat shrinkable” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since all material stretches or experiences dimension change when subjected to temperature changes to some degree.  Since the metes and bounds of the claim cannot be ascertained, the claim is seen as vague and indefinite.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 fails further limit the subject matter of the claim upon which it depends since all material stretches or experiences dimensional change when subjected to temperature change to some degree.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias (WO 2004/080695 of record with reference to examiner provided translation) in view of Trewella et al. (GB 909352 of record) hereinafter Trewella.
Regarding claim 1, Kavvadias teaches:
A method for perforating a film of plastic material (p1, ln 14-16) wherein a main film is perforated whilst it is slid through a perforating device (perforation device 3; p7, ln 279-280), and wherein reinforcing bands are formed from an auxiliary film made of plastic material (film strips 35; p6, ln 226-233; p8, ln 307-311), and wherein said reinforcing bands are connected and made to adhere between parallel rows of base holes of the main film (Fig 9); and subsequently the perforated main film with the reinforcing bands is stretched in the longitudinal sliding direction (Fig 1; p 7, ln 270-271), characterised in that:
Kavvadias does not teach:
a pressurised hot gas source is provided, having a temperature above the melting temperature of the main film;
a plurality of pressurised hot gas jets correlated with the sliding speed of the main film is generated sequentially; and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas.
In the same field of endeavor regarding plastic films, Trewella teaches a method for perforating a film of plastic material wherein a pressurised hot gas source is provided, having a temperature above the melting temperature of the main film (p 2, ln 40-45);
a plurality of pressurised hot gas jets correlated with the sliding speed of the main film is generated sequentially (p 3, ln 9-11); and
the main film of plastic material is perforated by pressing the main film of plastic material against a perforating template and the main film of plastic material is made to instantaneously penetrate openings of the perforating template by said jets of hot gas (p 2, ln 97-119) for the motivation of providing a simpler and less expensive method of perforating thermoplastic films (p 1, ln70-86).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the method as taught by Kavvadias with the perforation method as taught by Trewella in order to provide a simpler, less expensive, more functional, and improved method of perforating thermoplastic films (p 1, ln70-86).
Regarding claim 2, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches the main film is stretched before perforating (p 4, ln 130-131).
Regarding claim 5, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches the auxiliary film is cut into strips and the reinforcing bands are formed by folding the side edges of the strips of auxiliary film, before adhesion to the main film (p 6, ln 230-233, p 3, ln 106-107).

Regarding claim 9
Kavvadias teaches a longitudinal pitch between the holes of the rows of base holes and a transverse pitch between rows of contiguous holes.
Kavvadias in view of Trewella does not recite wherein the longitudinal pitch between the holes of the rows of base holes is equal to or greater than 20 mm and the transverse pitch between rows of contiguous holes is equal to or greater than 50 mm.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04(IV)(A).
Since it has been held that changes in size/dimension are obvious to one of ordinary skill, it would have been obvious to one of ordinary skill in the art to change the dimensions of the pitch of the holes to fit the claimed dimensions.
Regarding claim 10, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches wherein the ratio A1/A2 between the perforated area and the non-perforated area of the main film is equal to or greater than 0.1 (Fig 9).
Regarding claim 11, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches stretching and applying the reinforcing bands occur by moving the main film at an advancement speed (p 7, ln 270-271).
Regarding claim 12, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias further teaches wherein the main film is of the stretchable or heat-shrinkable type (p 4, ln 130).



Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias in view of Trewella as applied to claim 2 above, and further in view of Borse et al. (US 2017/0274574) hereinafter Borse.
Regarding claim 3, Kavvadias in view of Trewella teaches the method of claim 2.
Kavvadias further teaches the main film is stretched before perforating.
Kavvadias in view of Trewella does not teach the main film is stretched with a prestretch percentage comprised between 0% and 200%.
In the same field of endeavor regarding plastic films, Borse teaches stretching a plastic film wherein the main film is stretched with a stretch percentage comprised between 0% and 200% ([0014]; table 3) for the motivation of providing a composite film that provides excellent barrier performance ([0015]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stretching as taught by Kavvadias in view of Trewella with the stretch percentage a taught by Borse in order to provide a composite film that provides excellent barrier performance.
Regarding claim 4, Kavvadias in view of Trewella and Borse teaches the method of claim 3.
Kavvadias further teaches the main film is stretched further, with a stretch percentage comprised between 100% and 400% with respect to the prestretched main film, following adhesion of the reinforcing bands (p 7, ln 270-271).
Borse further teaches stretching a plastic film with a stretch percentage comprised between 100% and 400% ([0014]; table 3).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias in view of Trewella as applied to claim 1 above, and further in view of Mitchell et al. (US 10232594) hereinafter Mitchell.
Regarding claim 6, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias in view of Trewella does not teach wherein the main film has a thickness between 10-40 µm.
In the same field of endeavor regarding plastic films, Mitchell teaches a main film with range of values for the thickness that overlaps with the claimed range (thickness d130; Col 6, ln 23-31) for the motivation of controlling the stiffness of the film (col 2, ln 38-40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the main film as taught by Mitchell that overlaps with the claimed range in order to control the stiffness of the film.
Regarding claim 7, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias in view of Trewella does not teach wherein the auxiliary film has a thickness between 10-40 µm.
In the same field of endeavor regarding plastic films, Mitchell teaches an auxiliary film with range of values for the thickness that overlaps with the claimed range (thickness d110; Col 6, ln 23-31) for the motivation of controlling the stiffness of the film (col 2, ln 38-40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the auxiliary film as taught by Mitchell that overlaps with the claimed range in order to control the stiffness of the film.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavvadias in view of Trewella as applied to claim 1 above, and further in view of Johanson et al. (US 2017/0320293) hereinafter Johanson.
Regarding claim 8, Kavvadias in view of Trewella teaches the method of claim 1.
Kavvadias in view of Trewella does not teach wherein the reinforcing bands has a width comprised between 5-25 mm.
In the same field of endeavor regarding plastic films, Johanson teaches reinforcing bands with a range of values for the width that overlaps with the claimed range ([0071]) for the motivation of obtaining a versatile reinforcement ([0016]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the width of the reinforcing band as taught by Johanson that overlaps with the claimed range in order to obtain a versatile reinforcement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743